UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6442


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AMANDA DEESE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cr-00110-RBS-LRL-1)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amanda Deese, Appellant Pro Se.    Alan Mark Salsbury, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Amanda     Deese   appeals        the     district     court’s   order

denying her motion to correct her sentence to reduce the amount

of restitution she owes and to reduce her Guidelines offense

level.   We   have    reviewed   the       record   and   find   no   reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      United States v. Deese, No. 2:12-cr-00110-RBS-

LRL-1 (E.D. Va. Mar. 7, 2014).                We grant Deese’s motion to

proceed in forma pauperis on appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2